Citation Nr: 0010977	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-26 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a left wrist 
disability.

4.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from May 1974 to August 1994. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from the March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied his 
claims of entitlement to service connection for a low back 
disability, a bilateral knee disability, a left wrist 
disability and migraine headaches.


FINDINGS OF FACT

1.  The record is devoid of competent medical evidence of a 
current wrist disability, left knee disability or disability 
manifested by headaches.  

2.  Current medical evidence reflects mild right patellar 
spurring consistent with degenerative disease of the right 
knee.   

3.  Service medical records reflect right knee symptoms 
assessed as chondromalacia.

4.  The record is devoid of competent medical evidence of a 
nexus between any current right knee disorder and an injury 
or disease noted in service.  

5.  Current medical evidence reflects mild degenerative disc 
disease of the lumbar spine with recurrent lumbosacral 
strain, and flexion limited by pain to 40 degrees.  

6.  Service medical records reflect treatment on multiple 
occasions for symptoms referable to the low back area, 
variously diagnosed as lumbosacral sprain and mechanical low 
back pain, with evidence of low back pain and discomfort on 
forward flexion in December 1993.   

7.  The record reflects competent evidence of a continuity of 
low back symptomatology from the time of service, which is 
medically linked to the current disorder.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bilateral knee disabilities, left wrist disability and 
migraine headaches are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

2.  The claim of entitlement to service connection for a low 
back disability is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran was seen in 
April 1981 complaining of intermittent low back pain over the 
previous year.  At that time his back was not tender and 
range of motion was full.  The assessment was lumbosacral 
sprain.  When he was seen in April 1988 the veteran reported 
a history of intermittent low back pain of several years 
duration.  He indicated the onset of symptoms after playing 
racket ball.  On objective examination there was no 
tenderness, and the veteran had full range of motion with 
mild decrease in extension.  The assessment was mechanical 
low back pain.  Progress notes dated in December 1993 reflect 
complaints of low back pain for a period of one year.  Mild 
tenderness was noted on palpation, and full range of motion 
with mild discomfort on forward bending.  The assessment was 
low back pain.  

In August 1983 the veteran was seen for intermittent, 
bilateral knee pain, related to running.  Tenderness was 
present over both patella, with no swelling, fluid or 
crepitus.  The impression was chondromalacia.  X-rays were 
ordered and revealed no significant abnormalities of either 
knee.  

The veteran was treated for headaches on multiple occasions 
from October 1982 to May 1989.  The most common assessments 
were vascular headaches and migraine.  In August 1985 he was 
hospitalized for evaluation of the symptoms with a final 
diagnosis of vascular headaches.  When the veteran was seen 
in May 1989 the assessment was tension headaches.  The report 
of his March 1994 physical examination for separation from 
service shows the veteran gave a history of frequent or 
severe headaches diagnosed as vascular headaches.  At the 
time of examination no medications were indicated and he was 
headache free.  He also reported a history of bilateral knee 
pain, increased with sitting, for which he was using no 
medications, and low back pain with no history of trauma, 
treated with Motrin.  No abnormalities related to the claimed 
conditions were noted on clinical evaluation.  

Service medical records dated in May 1994 show the veteran 
was evaluated for painful left wrist of one and one half 
weeks duration.  Pain was increased with activity.  Objective 
findings show the right wrist was normal at that time.  there 
was increased pain on flexion of the left wrist.  Initially 
the assessment was rule out tendinitis vs. carpal tunnel 
syndrome.  On orthopedic consultation approximately two weeks 
later the veteran's symptoms had cleared up and were 
considered probably a synovitis of the flexion tendon.  

The report of a VA examination conducted in June 1996 
reflects that the veteran reported headaches during service 
with onset in 1982, which were assessed as migraine and 
treated with Fiorinal for several years.  At the time of 
examination the veteran stated he was having no problems with 
headaches.  Back pain during service reportedly occurred 
following recurrent physical activity.  The veteran recalled 
no related injury.  Currently he noted low back pain 
associated with repetitive bending or stooping, also with 
walking more than one mile, or standing for more than 15 
minutes.  He was unable to carry more than 20 pounds without 
back pain.  He also complained of recurrent bilateral knee 
pain over the preceding year.  Knee symptoms were related to 
squatting, running or climbing stairs.  He denied left wrist 
pain at the time of examination, but noted pain in the right 
wrist since 1994.  He had a temporary wrist strap which was 
given to him in 1994 and he had also been treated with 
Motrin.  pain recurred with cold or damp weather.  On 
objective examination cranial nerves were intact.  The 
veteran had no motor or sensory deficit.  His posture was 
erect, and he exhibited a normal gait.  Evaluation of the 
lumbosacral spine revealed forward flexion limited to 
40 degrees, at which point the veteran noted discomfort.  The 
remainder of range of motion was within normal limits and 
there was no evidence of muscle spasm or tenderness in the 
lumbar region.  X-rays revealed mild degenerative disc 
disease at the L4-L5 level.  Both knees were within normal 
limits on examination, with no pain, tenderness, redness or 
swelling demonstrated.  Range of motion was zero to 
140 degrees, bilaterally.  X-rays revealed mild patella 
spurring on the right.  Examination of the left wrist also 
was negative for pain, swelling, tenderness.  Range of motion 
of the wrist and hand function were normal, as were the x-
rays studies.  The final diagnoses were 1. Migraine headaches 
in the remote past, none recently, normal examination, on no 
treatment; 2. The wrist disorder is a mild tendinitis of the 
right wrist, he denies left wrist involvement, apparently the 
mild tendinitis was treated appropriately and there is no 
residual on current examination; 3. Low back pain is mild 
degenerative disc disease at the L4-L5 with recurrent 
lumbosacral strain; and 4.  There is no bilateral knee 
condition, the left knee is normal to examination and normal 
by x-ray, the right knee shows mild right patellar spurring 
consistent with degenerative disease of the right knee.  


Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, to include arthritis shall be service-
connected, although not manifest during service, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection is 
well grounded.  In order for him to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that his claims are plausible. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in- service injury or disease and the current 
disability (medical evidence). Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet.App. 498 (1995).  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet.App. 498.  

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims for service connection are 
well grounded.  In order for him to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that his claims are plausible. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires evidence of (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet.App. 498.  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  In this regard a well-grounded claim 
of continuity of symptomatology generally requires medical 
nexus evidence between the continuous symptomatology and the 
current claimed condition. McManaway v. West, No. 97-280 (U. 
S. Vet. App. Sept. 29, 1999).

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id. 

On evaluation of the evidence in this case it is noted that 
the veteran denied any current symptoms related to headaches, 
and the current medical examination was negative for findings 
related to headaches.  The most recent evidence related to 
headaches dates from 1989, nearly five years prior to his 
separation from service.  Thus, in the absence of any 
competent medical evidence of current disability, the claim 
for service connection for headaches is not plausible.  
Similarly, there is no medical evidence of current left knee 
disability, or current disability of either wrist, current VA 
examination being negative in regard to each of these areas.  
Thus the essential element of a plausible claim also is 
lacking with regard to the claims for service connection for 
disability of the wrist and left knee disability.  Although 
the record reflects mild degenerative disease of the right 
knee, there is no competent medical evidence of an 
etiological link between the current disorder and the right 
knee condition, chondromalacia noted in service.  The 
presumptive nexus for arthritis is not for application in 
this instance, inasmuch as the record does not reflect that 
arthritis was manifested to a compensable degree within the 
period of one year following separation from service.  
Therefore, the veteran has not presented evidence sufficient 
to justify a belief by a fair and impartial individual that 
he has a chronic right knee disorder which was present in 
service or is otherwise related to military service.  This 
claim also must be denied as not well-grounded.  

Finally, for consideration is the evidence pertaining to low 
back disability.  In view of the similarity of the 
manifestations noted near the end of active service in 
December 1993, and the current low back symptoms, as well as 
the VA examiner's use of the term recurrent lumbosacral 
strain in his diagnosis, it is determined that, when the 
evidence is presumed credible for purposes of establishing 
well-groundedness, and doubt is resolved in the veteran's 
favor, 38 U.S.C.A. § 5107, the record reflects competent 
evidence of a continuity of symptomatology from the time of 
service, which is medically linked to the current disorder.  
Thus the claim for service connection for a low back 
disability is well-grounded and subject to further 
development on remand.  


ORDER

The claims of entitlement to service connection for bilateral 
knee disabilities, a left wrist disability and migraine 
headaches are denied as not well-grounded.

The appeal is granted to the extent that the claim for 
service connection for a low back disability is determined to 
be well-grounded.


REMAND

Because the claim of entitlement to service connection for a 
back disability is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  VA's obligation 
to assist the veteran in the development of evidence 
pertinent to his claim includes, where appropriate, the 
conduct of a thorough and contemporaneous examination, which 
takes into account the records of prior medical treatment. 
See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  On 
examination in 1996 the VA examiner did not have access to 
the medical file.  Therefore, the case will be remanded for 
further medical clarification of the nature and extent of 
back disability which is related to active service.
 
Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The veteran should be scheduled for a 
special VA examination to assess the 
nature and extent of low back disability 
which is related to active service.  The 
examiner must thoroughly review the 
claims folder prior to evaluating the 
veteran.  All indicated special tests and 
studies should be conducted, to include 
range of motion studies.  All pertinent 
clinical findings related to service-
connected back disability should be 
clearly described and distinguished from 
the manifestations of any unrelated 
conditions found to be present.  

3.  Following the completion of the above 
requested actions, the RO should review 
the veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


